ITEMID: 001-83265
LANGUAGEISOCODE: ENG
RESPONDENT: RUS
BRANCH: CHAMBER
DATE: 2007
DOCNAME: CASE OF KHAMILA ISAYEVA v. RUSSIA
IMPORTANCE: 3
CONCLUSION: Preliminary objection dismissed (Art. 35) Admissibility criteria;(Art. 35-1) Exhaustion of domestic remedies;Violation of Article 2 - Right to life (Article 2-1 - Life) (Substantive aspect);Violation of Article 2 - Right to life (Article 2-1 - Effective investigation) (Procedural aspect);Violation of Article 3 - Prohibition of torture (Article 3 - Inhuman treatment) (Substantive aspect);Violation of Article 5 - Right to liberty and security (Article 5-1 - Lawful arrest or detention;Liberty of person;Security of person);Violation of Article 13+2 - Right to an effective remedy (Article 13 - Effective remedy) (Article 2 - Right to life;Article 2-1 - Effective investigation);Violation of Article 38 - Examination of the case-{general} (Article 38 - Obligation to furnish all necessary facilities);Pecuniary and non-pecuniary damage - award (Article 41 - Non-pecuniary damage;Pecuniary damage;Just satisfaction)
JUDGES: Loukis Loucaides
TEXT: 7. The applicant was born in 1961. She was a resident of the village of Alkhan-Kala (also known as Yermolovka) in the Grozny District, and currently lives in Grozny, Chechnya.
The applicant and her husband, Mr Sultan Isayev, born in 1961, lived in the village of Alkhan-Kala in the Grozny District. They have four children. The applicant is a bookkeeper and her husband was a welder by profession. He served in the Soviet army and became a commander of a tank platoon. From the middle of the 1990s he worked in construction as a bricklayer, and as a mechanic. In the 1990s Mr Sultan Isayev underwent two surgical operations, on his bowels and for appendicitis, and was in need of another one, on his spine, but could not afford it.
8. In early October 1999 the Russian Government launched a counter-terrorist operation in the Chechen Republic.
9. In November 1999 the applicant and her family went to Ingushetia, where they stayed in the village of Voznesenskoye. Mr Sultan Isayev's parents remained in Alkhan-Kala in their house at 65 Zheleznodorozhnaya Street.
10. On 27 April 2001 the applicant's husband returned to Alkhan-Kala to visit his parents and stayed at their house, as he had regularly done before. The applicant and their children remained in Voznesenskoye, and therefore she did not witness the events relating to her husband's arrest.
11. On 29 April 2001 the Russian military conducted a special (“sweeping”) operation involving several armoured personnel carriers (APCs) and military helicopters in the village of Alkhan-Kala.
12. On 29 April 2001 Mr Sultan Isayev went to visit his parents' neighbours, the Magomadovs, at 63 Zheleznodorozhnaya Street. Together with the owner of the house, they were taking a steam bath in the Magomadovs' bathhouse, a small building located in the courtyard of the house.
13. Mr Sultan Isayev's father was in his house at 65 Zheleznodorozhnaya Street, when at about 1.30 p.m. he saw around eight or ten heavily armed soldiers in the street. He was standing at the open gates of his house and asked them if they wanted to check inside. In reply they ordered him to get inside and fired in front of his feet. He obeyed and noticed that the soldiers then proceeded to the Magomadovs' house down the street, where his son was. Mr Sultan Isayev's father described the events as follows:
“Having entered my house, I began watching through the window into the street. Two APCs drove up to the same house where my son was bathing... About ten more people came out of the APCs; two of them stayed in the street and the rest went into the courtyard. There were about fifteen people. About half an hour later they came out quickly, and I saw two civilians, that is, the owner of the house, Mr Sherip Magomadov, who was dressed, and my son, who was half-naked, being shoved into the APC.
In the hands of a senior [serviceman] I noticed two or three passports. I recognised the dark blue cover of my son's passport among them.
When they drove off, I immediately ran to the house where my son had been, and there I saw the broken door to the bathhouse and my son's clothes – his jumper, shirt, trousers and shoes. The owner of the house wasn't there; things were strewn all over the place, on the floor.”
14. The applicant submitted several statements by neighbours who confirmed that about twenty armed soldiers who had arrived in two APCs had burst into the Magomadovs' house and detained the owner and Mr Sultan Isayev, who had been taken naked from the bathhouse. One of the neighbours stated that she had seen a man running away from the federal soldiers who had entered the Magomadovs' house and the soldiers pursuing the man and then detaining three men in the house. The witnesses also testified that they had heard shooting while the men were being detained.
15. According to the Government, on 29 April 2001 the federal forces conducted a special operation in Alkhan-Kala. During that operation a group of unidentified armed men arrived at the Magomadovs' house at 63 Zheleznodorozhnaya Street, put the applicant's husband and two other persons into APCs and took them away in an unknown direction.
16. In total ten men, aged between 25 and 45, were detained and taken away in Alkhan-Kala on 29 April 2001. The severely mutilated body of one of them was found two weeks later, whilst all the others have remained missing ever since.
17. On 1 May 2001 the Agence France-Presse news agency, referring to information from the Russian ITAR-TASS news agency, reported:
“Russian forces said ... they had wiped out a rebel unit led by warlord Arbi Barayev, one of the most ruthless gangs fighting in Chechnya. ... Seven rebels were killed and 20 arrested in the operation, in which the Russian forces surrounded the village of Yermolovka where the Barayev rebels were holed up. ... The unit was wiped out ... after several days of fighting and Barayev, 27, fled.”
18. The bulletin of the United Group Alignment of the Federal Forces (UGA) in Chechnya reported that at the beginning of May 2001 “during an operation in the vicinity of Alkhan-Kala special forces [had] severely mauled the 'Barayev fighters' and [that] a large group of 'brothers-in-arms' of the murderer [had been] detained and active members of the gang [had been] liquidated.”
19. On 29 April 2001 relatives of the detained men went to the office of the local military commander, who told them that the soldiers under his command had not taken part in the “sweeping-up” operation and that he had no information about the detainees. According to the applicant, the local military commander had taken no part in the planning or conduct of the operation, and it had been most likely that he himself had been detained by the federal military who had come to conduct it. Soon after the events the military commander had been transferred away from Alkhan-Kala.
20. On 2 May 2001 the applicant, who was then in Ingushetia, learnt of her husband's detention and immediately went to Chechnya to search for him.
21. She coordinated her efforts with the relatives of the other men who had disappeared. On numerous occasions, both in person and in writing, she applied to the prosecutors at various levels, the Ministry of the Interior, the administrative authorities in Chechnya, the Special Representative of the Russian President for Rights and Freedoms in the Chechen Republic, and to media and public figures. In her letters the applicant stated the facts of Mr Sultan Isayev's detention and asked for assistance and for details of the investigation.
22. The applicant was given hardly any substantive information from official bodies about the investigation into Mr Sultan Isayev's disappearance. On several occasions she and the relatives of the other detainees received copies of letters stating that their requests had been forwarded to different prosecutors' services.
23. On around 2 May 2001 the applicant went to the office of the mayor of Grozny and met with the deputy mayor, Mr Musa Dzhabrailov. According to the applicant, this official, who had claimed that he was an officer of the Federal Security Service (FSB), had been aware of the circumstances of her husband's detention, as, having heard her husband's name, he had allegedly cried out that, indeed, that man had been “the one with a can of beer in a bathhouse”. The applicant submitted that the deputy mayor had stated that criminal proceedings had been instituted in connection with the organisation of an illegal armed group and that her husband had been arrested in the context of those proceedings. He had also referred to a certain investigator who had been in charge of the investigation in the proceedings, but refused to disclose the investigator's name. The deputy mayor had further told the applicant that the detainees were being held at Khankala, the main Russian military base in Chechnya. He had allegedly assured her that her husband and six or seven others would be released once the mayor of Grozny came back after 10 May 2001.
24. Thereafter the applicant went to Alkhan-Kala and met her father-in-law, who, with other relatives of the missing persons, had hired a bus and travelled around visiting various officials in an attempt to find out about the detainees.
25. On 15 May 2001 the applicant was in Alkhan-Kala during another “sweeping-up” operation. The soldiers told the women in the village that there was a corpse in the river, and one of the women recognised a body which had no head and one leg as that of her son, Mr Aburakhman Lorsanov, who had been detained on 29 April 2001. She identified him by the clothes he had been wearing on the day of his arrest. He was buried two days later, without a medical or forensic examination. The applicant submitted that the body had had several stab and gunshot wounds.
26. After 15 May 2001 a number of relatives of those detained on 29 April 2001 wrote to the Prosecutor General. They referred to the discovery of Mr Aburakhman Lorsanov's body, asked for news of their missing family members and requested that an investigation of the arrests be carried out.
27. Later in May 2001 the relatives liaised with a person whom the applicant identified as a “middleman from Khankala”, the main federal military base in Chechnya, and offered to pay money for the release of the detained men. He was assisted by three other persons, whom the applicant also called “middlemen”.
28. According to the applicant, the middleman from Khankala confirmed that the persons detained on 29 April 2001 were being held at the military base and suggested that the relatives should collect 1,000 United States dollars (USD) per detainee to have them released. According to the applicant, during the negotiations the relatives had also paid 1,000 Russian roubles per day to the middleman, who had allegedly given the money to the guards of the detainees. Some time later he had said to the applicant and other relatives that he had been unable to arrange for their family members' release. Three weeks later the relatives had offered USD 1,500 per person to the same men and four weeks later one of the middlemen had brought news that Mr Sultan Isayev and Mr Sherip Magomadov would soon be released.
29. At the end of May 2001 the applicant and other relatives finally received confirmation from one of the middlemen, hired a bus and went to a pre-arranged location. According to the applicant, in view of the fact that rumours of the deal had been circulating, the prosecutor of the Chechen Republic and two investigators had come to the same place and the deal had been called off on account of this “publicity”. The “middleman from Khankala” had been arrested, but had been released several days later and had refused to be involved in the negotiations any further, having stated that the detainees had, in any event, been transferred to another place. One of the other middlemen had allegedly been killed several days later when his car had been shot at on a road.
30. On 4 May 2001 the Grozny District Prosecutor's Office instituted a criminal investigation into the disappearance of ten persons in Alkhan-Kala, including the applicant's husband, under Article 127 § 2 (d) and (f) of the Russian Criminal Code (unlawful deprivation of liberty of two or more persons committed with the use of arms). The case file was registered as no. 19051.
31. On 13 May 2001 the military prosecutor's office of military unit no. 20102 in Khankala stated in reply to a request from the Grozny District Prosecutor's Office that no special operations had been conducted by the forces of the Ministry of Defence or the Ministry of the Interior on 29 April 2001, and that the persons listed in the request had not been detained.
32. On 3 June 2001 the Grozny District Prosecutor's Office requested the nationwide Russian RTR channel to provide it with a copy of the news programme of 30 April 2001, which had reported on the operation of 29 April 2001 in Alkhan-Kala.
33. On 22 June 2001 the relatives of the detainees again wrote to the Prosecutor General. They referred to the news programmes that had announced that a special operation had taken place in Alkhan-Kala at the end of April and that General Baranov had been promoted and decorated for its success. They also enquired about the latest developments in the investigation.
34. On 23 June 2001 the Prosecutor's Office of the Chechen Republic replied to a request from the Special Envoy of the Russian President for Rights and Freedoms in the Chechen Republic concerning the ten persons detained in Alkhan-Kala. The letter stated that a criminal investigation had been opened by the Grozny District Prosecutor's Office and that all measures were being taken to identify those responsible and to locate the whereabouts of the kidnapped persons.
35. On 1 August 2001 the head of the Alkhan-Kala administration, Ms Malika Umazheva, wrote to the head of the UGA. She stated that on 28 and 29 April 2001 there had been a special (“sweeping-up”) operation in the village, as a result of which several houses had been blown up and a number of men had been detained and taken away. She listed the numbers of the six APCs that had participated in the operation. She further stated that two weeks after the detention the body of one of the detainees had been discovered in the river, while the others had disappeared. She asked for assistance in finding the detainees. Malika Umazheva was killed in her house on 29 November 2002 by unidentified gunmen
36. On 3 September 2001 the Prosecutor General's Office replied to one of the relatives of the missing men that the investigation was being supervised by its department in the Southern Federal Circuit.
37. In September 2001 the 12th Interim Report by the Secretary General of the Council of Europe on the situation in Chechnya (SG/Inf (2002) 29) stated that “in the case of the disappearance of ten citizens of the village of Alkhan-Kala during the mop-up operation from 19-21 April 2001, the head of the local administration had requested from the military prosecutor information about the stage of the investigations, without success”. According to the applicant, there was a mistake in the dates of the operation given in the report.
38. On 4 October 2001 the applicant received a copy of a letter from the Prosecutor's Office of the Chechen Republic addressed to the Grozny District Prosecutor's Office, in which the latter was instructed to conduct an additional investigation in criminal case no. 19051, opened in relation to the unlawful detention of several residents of Alkhan-Kala. A criminal case file containing 123 pages was listed as an attachment.
39. On 15 October 2001 the applicant wrote a letter to the Prosecutor's Office of the Chechen Republic in which she restated in detail the circumstances of her husband's arrest. She asked for a criminal case to be opened in relation to Mr Sultan Isayev's disappearance and for information as to his whereabouts.
40. In a decision of 18 October 2001 the Oktyabrskiy District Court of Grozny established as a legal fact that the applicant's husband had been missing since 29 April 2001.
41. On 22 October 2001 the Prosecutor's Office of the Chechen Republic replied to the applicant that a criminal case had been opened and was being investigated by the Grozny District Prosecutor's Office. The letter contained no further details.
42. On 24 October 2001 the applicant was informed in a letter from the Government of the Chechen Republic that following her complaint the Chechen Department of the Interior had been instructed to take all measures necessary to establish Mr Sultan Isayev's whereabouts.
43. On 31 October 2001 the applicant contacted the Chechen Department of the FSB, asking for help to locate her husband. She referred to the statements of the deputy mayor of Grozny, Mr Dzhabrailov, to the effect that he was an FSB officer and was aware of the criminal case in connection with her husband's detention.
44. On 6 November 2001 the Chechen Department of the FSB replied to the applicant that it had no information about the ten missing persons and that Mr Musa Dzhabrailov was not one of its officers.
45. On 3 December 2001 the Special Representative of the Russian President for Rights and Freedoms in the Chechen Republic requested information on the applicant's behalf about the investigation from the Prosecutor's Office.
46. In April 2002 Human Rights Watch issued a report entitled “Last Seen...: Continued 'Disappearances' in Chechnya”. It contained an account of the detention and disappearance of several men from Alkhan-Kala and referred to the absence of any results from an allegedly pending investigation.
47. On 8 September 2002 the criminal proceedings in case no. 19051 were suspended on the ground that it was impossible to identify the perpetrators.
48. On 9 October 2002 the Grozny District Prosecutor's Office issued the applicant with a certificate in which she was described as a victim in criminal case no. 19051, opened in connection with her husband's disappearance on 29 April 2001. According to the applicant, no formal decision granting her victim status had been taken.
49. On 15 February 2003 the applicant wrote to the Grozny District Prosecutor's Office, the Chechen Republic Prosecutor's Office, the Prosecutor General's Office, the Grozny District military commander's office and the Federal Department for Rights and Freedoms in Chechnya. She stated that her husband had been taken away during a “sweeping-up” operation on 29 April 2001 and that the criminal proceedings instituted in that connection had been suspended on two occasions. The applicant also requested the public bodies concerned to assist her in her continued search for her husband.
50. In a letter of 18 March 2003 the Prosecutor's Office of the Chechen Republic informed the applicant that on 4 May 2001 the Grozny District Prosecutor's Office had instituted criminal proceedings in connection with “the unlawful detention by servicemen of the federal forces” of a number of residents of Alkhan-Kala, including Mr Sultan Isayev, “during a special operation”. The letter further stated that the investigating authorities had been unable to establish which State agencies had participated in the detention of the villagers and that the investigation had therefore been adjourned on 8 September 2002; however, on 26 February 2003 it had been resumed and at present measures were being taken to find the missing persons and to identify those responsible. The letter then invited the applicant to apply to the Grozny District Prosecutor's Office for explanations concerning the investigation.
51. On 5 April 2003 the applicant applied in writing to the Prosecutor's Office of the Chechen Republic asking to be granted victim status.
52. On 17 April 2003 the SRJI requested the Grozny Prosecutor's Office on the applicant's behalf to provide information concerning the results of the investigation following its reopening on 26 February 2003. It also requested that the applicant be sent a copy of a decision declaring her to be a victim. In the absence of a reply, the request was sent again on 26 June and 27 August 2003.
53. On an unspecified date the investigation into the disappearance of Mr Sultan Isayev and several other residents of Alkhan-Kala was suspended; it was resumed on 24 April 2003.
54. On 6 May 2003 the Chechen Republic Prosecutor's Office referred the applicant's query to the Grozny District Prosecutor's Office, informed her of the latest decision to resume the investigation and stated that the search for the men detained on 29 April 2001 and those involved in that offence was currently under way.
55. On 26 June and 2 and 27 August 2003 the applicant and the SRJI, on her behalf, requested the Grozny District Prosecutor's Office to grant the applicant victim status and to update her on the results of the investigation.
56. In a letter of 22 September 2003 the Chechen Republic Prosecutor's Office notified the applicant that the criminal proceedings in case no. 19051 had been resumed on 17 September 2003 and that the investigation was being carried out by the Chechen Republic Prosecutor's Office. The letter also stated that on 31 July 2003 victim status had been granted to the applicant's father-in-law, that she herself had never requested to be declared a victim in the case and that she should apply to the same prosecutor's office so that a decision on granting victim status could be taken.
57. On 31 October 2003 the applicant requested the Chechen Republic Prosecutor's Office to grant her victim status in criminal case no. 19051. In reply, the prosecutor's office stated in a letter of 11 December 2003 that she should report in person to the Chechen Republic Prosecutor's Office so that she could be declared a victim, and that the criminal proceedings in case no. 19051 had been adjourned on account of the failure to identify the perpetrators, but that the search for her husband was in progress.
58. According to the applicant, throughout the investigation she had received only two summons from the Grozny District Prosecutor's Office, dated 15 and 18 October 2002, although she had repeatedly visited the prosecutor's office on her own initiative. She submitted that during her visits she had unsuccessfully requested to be granted victim status.
59. In January 2004, upon receipt of the letter of 11 December 2003, the applicant had visited the Chechen Republic Prosecutor's Office and requested to be declared a victim. She had allegedly been told that the investigator in charge was absent and that no other person had the power to take such a decision. The applicant had visited the Chechen Republic Prosecutor's Office again in February 2004 and talked to the investigator in charge. The latter had allegedly refused to grant her victim status, referring to the fact that the criminal case concerning her husband's disappearance had been transferred to the military prosecutor's office of military unit no. 20102 in Khankala. The investigator had allegedly refused to inform the applicant of the date of the transfer or to issue her with any document attesting to her visit.
60. In late April or early May 2004 the applicant went to the military prosecutor's office of military unit no. 20102. According to the applicant, officials from that prosecutor's office had at first refused to talk to her or let her in. Some time later the applicant had been allowed to enter the premises of the military prosecutor's office and had managed to talk to Colonel Evgeniy Poddubny, an assistant prosecutor from the military prosecutor's office attached to the UGA. According to the applicant, Colonel Poddubny had expressed surprise that she had not yet been recognised as a victim in case no. 19051 and had stated that it was now 2004, whereas the criminal proceedings had been instituted in 2001, and it was therefore highly unlikely that she would now be granted victim status or that the investigating authorities would be able to identify those involved in Mr Sultan Isayev's abduction, given that the term of those persons' military service in Chechnya had expired long ago and they had left for their permanent place of service. Then Colonel Poddubny, at the applicant's request, wrote on a piece of paper that the case file had been received by the military prosecutor's office of the UGA on 8 April 2004. The applicant furnished the Court with a copy of that statement.
61. The applicant had also submitted a written request to the registry of the prosecutor's office to be granted victim status and to be updated on the results of the investigation. She stated that she had been told that a reply would be sent to her place of work, but she had not received any letters to date. During their conversation Colonel Poddubny had stated that the applicant should have been grateful that she had met him at the prosecutor's office, because no other official would have given her any explanations, and because he would help her out of the premises. He had also stated that she had been lucky to enter the premises of the military prosecutor's office but would also need luck to get out, and that next time it would be better if she refrained from coming to Khankala. Colonel Poddubny then ordered another officer to accompany the applicant out of the territory of Khankala and to report back to him afterwards.
62. The applicant stated that she was afraid to visit the military prosecutor's office of military unit no. 20102 ever again, even though she had not received any letters from it informing her of the investigation.
63. The Government submitted the following information concerning the progress of the investigation.
64. On 30 April 2004 the investigation was again suspended since it had been impossible to find those responsible for the offence. It was subsequently resumed on 22 November 2004.
65. On 6 December 2004 the Prosecutor's Office of the Chechen Republic took up the case. On the same date the investigator ordered the seizure of certain documents from the archives of the FSB, the Ministry of the Interior, the Ministry of Defence and of unspecified other documents which related to the special operation conducted in Alkhan-Kala between 28 and 29 April 2001 and to the persons detained.
66. On 7 December 2004 the investigator instructed the Moscow city military prosecutor and the military prosecutor of Podolsk garrison to seize the documents. The prosecutors were also instructed to question former serviceman L. (the Government submitted neither his full name nor why his statements could be relevant) and servicemen of military unit no. 74507 about their participation in the special operation.
67. On 8 December 2004 the investigating authorities watched the tape submitted by the RTR TV channel with their report of 30 April 2001. The report provided no new information about the special operation in Alkhan-Kala.
68. On 8 and 20 December 2004 the investigator instructed the Military Prosecutor's Office of the UGA, the Chief Military Prosecutor and the Military Prosecutor of the North Caucasus Military District to question the servicemen of military unit no. 74507.
69. On 18 December 2004 the Military Prosecutor's Office of the Vladikavkazsky Garrison questioned U. (the Government submitted neither his full name nor exact position held). U. stated that the division he had been in charge of had sealed off Alkhan-Kala and had remained outside its limits. He had no information about any detention of the village's residents.
70. On 22 December 2004 the Prosecutor's Office of the Kamyshinskiy Garrison questioned S. and K., who provided no relevant information (the Government submitted neither their full names nor anything about their identity).
71. On 23 December 2004 the Chechen Republic Prosecutor's Office questioned E., a resident of Alkhan-Kala, whose son had been detained on 29 April 2001 along with the other nine persons. He submitted that he had received information that his son had been held in a correctional facility. However, on investigation by the authorities the information proved to be incorrect.
72. On 6 January 2005 the investigation was suspended because of the failure to identify any person to be charged with the offence.
73. The applicant submitted that on 16 May 2005 she had sent identical applications to the President and the Prime Minister of the Chechen Republic asking for assistance in establishing her husband's whereabouts. On 20 June 2005 she was informed that her application to the President had been forwarded to the military prosecutor of the UGA.
74. On 26 July 2005 the prosecutor's office of military unit no. 20102 sent a response to the applicant. The response stated that criminal case no. 19051, on unlawful deprivation of her husband's liberty by unidentified armed men, had been opened on 4 May 2001. Should it be established that servicemen had been involved in the crime, the applicant would be notified immediately. The applicant was further advised to address all queries concerning the investigation to the Gudermes Prosecutor's Office.
75. According to the Government, on 27 December 2006 the Chechen Republic Prosecutor's Office quashed the decision of 6 January 2005 and resumed the investigation.
76. It is not clear whether the applicant was eventually granted victim status in the criminal proceedings.
77. When the application was communicated to the respondent Government the Court requested it to submit a copy of the entire investigation file no. 19051. However, despite the specific request from the Court the Government did not submit any documents from the file in case no. 19051, having quoted the reply from the Prosecutor General's Office to the effect that disclosure of the documents would be in violation of Article 161 of the Code of Criminal Procedure since the file contained information of a military nature and personal data concerning the witnesses and other participants in the criminal proceedings.
78. On 24 October 2006 the Court declared the application admissible and reiterated its request for a copy of the investigation file no. 19051. The Court also requested information on the progress of the investigation after November 2004.
79. In response, the Government submitted an update of the investigation but no documents from the investigation file. They reiterated that disclosure of the documents would violate Article 161 of the Code of Criminal Procedure since the file contained information related to military operations as well as personal data of participants in the criminal proceedings.
80. The applicant submitted the following witness statements concerning the events of 29 April 2001: witness statement by Mr Sultan Isayev's father concerning the arrest of his son on 29 April 2001, the relevant part of which is quoted in paragraph 13 above. Also provided were witness statements by Mr S. Kh., Ms A. and Ms S., who resided at Zheleznodorozhnaya Street in Alkhan-Kala and were neighbours of Mr Sultan Isayev and Mr Sherip Magomadov, and witness statements by Mr S. Kh., Mr Kh. Kh. and Ms L. Sh., residents of Zheleznodorozhnaya Street in Alkhan-Kala.
81. According to Mr S. Kh's statement, a “sweeping-up” operation was conducted in the village on that date. The operation involved five helicopters and twenty APCs. He could hear shooting all day and several houses were blown up by the federal forces. When the shooting came closer to their street, everybody tried to hide in their basements. Mr Sherip Magomadov's mother hid in the same basement as Mr S. Kh. She said that her son was taking a bath and did not know about the “sweeping-up” operation. When she (apparently with the mother of Mr Sultan Isayev) tried to approach their sons, the servicemen fired at their feet and ordered them to leave, so they had to return to the basement. When the servicemen left, those who were hiding went to the bathhouse, but neither Mr Sultan Isayev nor Mr Sherip Magomadov were there, only their clothes were left. Then their relatives and neighbours went to the local military commander's office, where they were told that Sultan and Sherip had been taken to Khankala and that after enquiries they would be back tomorrow.
82. According to Ms A.'s statement, around 12 noon on 29 April 2001 she saw two APCs going down their street. They stopped at the Magomadovs' gate. Through the fence, behind which she was hiding with her sister, she saw eighteen servicemen getting out of the APCs. Her sister then saw three men being shoved into the APC. After the servicemen had left, it appeared that they had taken with them Mr Sultan Isayev, Mr Sherip Magomadov and another villager who escaped later.
83. According to Ms S.'s statement, a “sweeping-up” operation was conducted in the village on 29 April 2001. When two APCs appeared in their street and started shooting, all the women and children ran to hide in their basements. She did not head to the basement because her baby was in her house. Instead, she hid behind a fence. Through the fence she saw about twenty armed servicemen breaking into her neighbours' house and smashing everything inside. Then they threw Mr Sultan Isayev and Mr Sherip Magomadov out of the bathhouse and, kicking them, shoved them into the APC. Other men were also taken by the servicemen during the operation.
84. According to Mr S. Kh., Mr Kh. Kh. and Ms L. Sh., after Mr Sultan Isayev had arrived at Alkhan-Kala on 27 April 2001 to visit his parents he had been apprehended by federal servicemen during a special operation on 29 April 2001 along with several other villagers and the reasons for the apprehension had not been stated. The statements were verified by the Head of the Administration of Alkhan-Kala on 15 October 2001.
85. The applicant submitted copies of her applications to various State authorities and of their responses referred to in the Facts section above.
86. The applicant submitted copies of the media reports referred to in paragraphs 17-18 above. She also submitted reports concerning the situation in the Chechen Republic at the relevant period by the Secretary General of the Council of Europe, Memorial Human Rights Centre and Human Rights Watch.
87. The Government enclosed a number of letters from various courts in Russia, stating that the applicant had never lodged any complaints about the allegedly unlawful detention of her husband or challenged in court any actions or omissions of the investigating or other law-enforcing authorities.
88. Until 1 July 2002 criminal-law matters were governed by the 1960 Code of Criminal Procedure of the RSFSR (Russian Soviet Federative Socialist Republic). On 1 July 2002 the old Code was replaced by the Code of Criminal Procedure of the Russian Federation.
89. Article 161 of the new Code of Criminal Procedure establishes the rule that data from the preliminary investigation cannot be disclosed. Part 3 of the same Article provides that information from the investigation file may be divulged with the permission of a prosecutor or investigator and only in so far as it does not infringe the rights and lawful interests of the participants in the criminal proceedings and does not prejudice the investigation. It is prohibited to divulge information about the private life of the participants in the criminal proceedings without their permission.
90. Article 46 of the Russian Constitution guarantees to everybody judicial protection of their rights and freedoms. It further provides that decisions and actions (or inaction) of bodies of State authority and local self-government, public associations and officials may be appealed against to a court.
91. The Law on Complaints to Courts against Actions and Decisions Violating the Rights and Freedoms of Citizens (as revised by the Federal Law of 14 December 1995) provides that any citizen has the right to lodge a complaint with a court when he or she considers that his or her rights have been infringed by an unlawful action or decision of a State agency, local self-government body or an institution, enterprise or association, non-governmental organisation or official or State employee. Complaints may be lodged either directly with a court or with a higher State agency, which must review the complaint within one month. If the complaint is rejected by the latter or there has been no response on its part, the person concerned has the right to bring the matter before a court.
92. Under section 5 of the Law on Operational Search Activities, an individual who considers that his rights and freedoms have been violated by the bodies carrying out the operational search activities can complain of those actions to a higher body carrying out the operational search activities, a prosecutor or a court.
VIOLATED_ARTICLES: 13
2
3
38
5
VIOLATED_PARAGRAPHS: 2-1
5-1
